Exhibit 10.31

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Second Amendment”) is
made and entered into effective as of November 21, 2014 (the “Amendment
Effective Date”), between TOWER DEVELOPMENT INC., a Hawaii corporation, and
LIFESTYLE RETAIL PROPERTIES LLC, a Hawaii limited liability company
(collectively, “Buyers”) and KAUAI LAGOONS LLC, a Hawaii limited liability
company (individually, “KL”), and MORI GOLF (KAUAI), LLC, a Delaware limited
liability company (individually, “MORI Golf”, and collectively with KL referred
to herein the “Sellers”).

W I T N E S S E T H:

WHEREAS, Buyers and Sellers previously entered into that certain Purchase and
Sale Agreement dated April 25, 2014, as amended by that certain First Amendment
to Purchase and Sale Agreement dated October 27, 2014 (collectively, the
“Agreement”); and

WHEREAS, Sellers and Buyers desire to further amend the Agreement to reflect
their agreement as more particularly set forth herein.

NOW, THEREFORE, for and in consideration of the premises hereof and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and Buyers do covenant, stipulate and agree as follows:

1.        Recitals. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized terms herein not otherwise defined
herein shall be defined as set forth in the Agreement.

2.        Closing Date. Notwithstanding anything in the Agreement to the
contrary, the Buyers hereby acknowledge and agree that there are no outstanding
contingencies to Buyers’ obligation to close, and that Buyers’ Earnest Money
Deposit is non-refundable except in the event Sellers fail to close on the sale
of the Property to Buyers. Further, notwithstanding anything in the Agreement to
the contrary, the parties hereby agree as follows:

a.        Buyers and Sellers shall meet during the dates of December 2-5, 2014
in Honolulu (the “Closing Meeting”) to finalize all closing documents for
execution, including any required “Third Amendment” necessary to document all
other matters that Buyers and Sellers may agree upon, or that are necessary
under Section 27 entitled “Cooperation” as set forth in the Agreement.

b.        By no later than 12:00 p.m. HST on December 8, 2014, the parties shall
deliver all fully-executed closing documents into escrow with the Title Company
pursuant to an irrevocable closing direction letter (the form and content of
which shall be agreed to by the parties during the Closing Meeting) directing
the Title Company to record the closing documents and disburse closing funds in
accordance with the terms of the Agreement, or to return such documents and
funds to the respective parties if the conditions set forth in such closing
direction letter are not satisfied on or before 5:00 p.m. HST on December 22,
2014; provided, however,



--------------------------------------------------------------------------------

that the parties hereby agree to provide the Title Company with an extension of
up to two (2) business days if such additional time is required in order to
comply with the requirements of the Kauai County recording office.

c.        By no later than 11:00 a.m. HST on December 10, 2014, Buyers shall
deliver into escrow with the Title Company all funds required from Buyers
pursuant to the closing statement.

d.        By no later than 5:00 p.m. HST on December 22, 2014, the Title Company
shall record all closing documents to be recorded, following which the Title
Company shall immediately disburse the Sellers’ proceeds to Sellers pursuant to
the closing statement signed by the parties, and shall release all remaining
closing documents from escrow and circulate the same to the parties.

3.        Lagoon Easement. The parties hereby acknowledge and agree that
pursuant to the Master Declaration, KL (as Declarant under the Master
Declaration) intends to execute and record, prior to the Closing Date, an
easement (the “Lagoons Easement”) over the lagoons within the Resort (the
“Lagoons”) to the Association of Owners of Kalanipu’u Condominium, Inc. (the
“Kalanipu’u Association”), and to retain an easement over the Lagoons for use in
connection with the Timeshare Parcel, for (i) drawing water from the Lagoons for
heating, ventilation, and air conditioning systems within the portion of the
Resort governed by the Kalanipu’u Association (the “Kalanipu’u Parcel”) and
within the Timeshare Parcel; (ii) for drawing water from the Lagoons for
irrigating the Kalanipu’u Parcel and Timeshare Parcel, (iii) for general
recreational use; (iv) for maintenance of the Lagoons in the event the Master
Association fails to so maintain; and (v) provide a notification procedure in
connection with the draining of lagoons to accommodate necessary repair and
maintenance of the lagoons. The parties shall negotiate in good faith to agree
upon the Lagoons Easement prior to Closing Date. Buyers hereby acknowledge and
agree to the recording of the Lagoons Easement and acknowledge that such action
shall not form the basis for any title objections of Buyers pursuant to the
terms of the Agreement.

4.        Effect of Amendment. All terms and conditions of the Agreement not
modified by this Second Amendment shall remain in full force and effect.

5.        Counterparts; Transmission. This Second Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Copies of this
executed Second Amendment transmitted electronically or by telecopy (facsimile)
may be relied upon by Sellers and Buyers.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyers and Sellers have each executed this Second Amendment
or have caused it to be executed by a duly authorized officer, member or
manager, as appropriate, to be effective on the date set forth above.

 

TOWER DEVELOPMENT INC.

By

/s/ Edward Bushor

Printed:

 

Its:

 

LIFESTYLE RETAIL PROPERTIES LLC

By

/s/ Edward Bushor

Printed:

 

Its:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyers and Sellers have each executed this Second Amendment
or have caused it to be executed by a duly authorized officer, member or
manager, as appropriate, to be effective on the date set forth above.

 

KAUAI LAGOONS LLC

By:

/s/ Donald L. Baarman

Printed:

Donald L. Baarman

Its:

Authorized Representative

MORI GOLF (KAUAI), LLC

By:

/s/ Donald L. Baarman

Printed:

Donald L. Baarman

Its:

Authorized Representative